Title: From George Washington to Charles Lawrence, 28 September 1760
From: Washington, George
To: Lawrence, Charles



Mr Lawrence
Virginia 28th Septr 1760.

For two years past Messrs Cary and Company have sent me a suit of Cloaths of your making, that dont fit me so well as I coud wish—this I attribute to some error in the measure that was sent.
Having now occasion for 4 pair Breeches as underneath (for which Mr Cary will pay you) I have sent another measure for them, taken according to directions of a Taylor here: please to cut them out exactly by it, and if any faults shoud appear I will endeavour to point them out in my next to you; be so good therefore to keep the Measure—and send me directions how to measure for a Coat. You will please to take notice that the Inclosd measure is the exact size of the Thigh &ca because it was

taken over a thin, close pair of drawers & no allowance made. I am Sir Yr Very Hble Servt

Go: Washington



   1 pair Crimson Velvet Breeches
   1 pair black knit silk Ditto
   1 pair black Ditto—worsted ditto
   1 pair light colourd—silk shag Ditto


